DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group I, claims 19-20 in the reply filed on 12/8/20 is acknowledged.
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 recites the limitation "the housing of the first filtration module" in line 19-20.  There is insufficient antecedent basis for this limitation in the claim. Claim 19, at line 15, recites disengaging the removable end cap from the open-ended upper housing of 
Claim 19 recites the limitation "the housing of the first filtration module assembly" in line 21-22 and “the first filtration module assembly” in line 23.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the open-ended upper housing of the first filtration module” and “the first filtration module” respectively
Claim 20 recites the limitation "the housing of the first filtration module assembly" in line 2-3 and “the housing of the first filtration module” in line 5 and 8-9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the open-ended upper housing of the first filtration module”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Selbie et al. US 5,405,528.

	Claim 19, Selbie teaches a method of operating a filtration system comprising: passing a feed through a plurality of filtration modules (10), each including a filtration cartridge, the plurality of filtration modules fluidly connected by a common feed transfer manifold (100) and a common filtrate transfer manifold (101), the plurality of filtration modules each including respective removable end caps (41) disposed in respective open ended upper housings (56), isolating the filtration cartridge of a first filtration module of the plurality of filtration modules from the common filtrate manifold and taking the first filtration module out of operation by engaging a shut off valve (63) in the end cap of the first filtration module, disengaging the removable end cap from the open ended upper housing of the first filtration module, accessing the filtration cartridge of the first filtration module by longitudinally displacing the filtration cartridge of the first filtration module through the open ended upper housing of the first filtration module, re-engaging the removable end cap with the open ended upper housing of the first filtration module and returning the first filtration module to operation (fig. 1-20, col. 8, lines 31-66).
.

Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Finlayson et al. WO 96/41676.

	Claim 19, Finlayson teaches a method of operating a filtration system comprising: passing a feed through a plurality of filtration modules, each including a filtration cartridge, the plurality of filtration modules fluidly connected by a common feed transfer manifold (1) and a common filtrate transfer manifold (5), the plurality of filtration modules each including respective removable end caps (15) disposed in respective open ended upper housings (21), isolating the filtration cartridge of a first filtration module of the plurality of filtration modules from the common filtrate manifold and taking the first filtration module out of operation by engaging a shut off valve (39) in the end cap of the first filtration module, disengaging the removable end cap from the open ended upper housing of the first filtration module, accessing the filtration cartridge of the first filtration module by longitudinally displacing the filtration cartridge of the first filtration module through the open ended upper housing of the first filtration module, re-.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finlayson et al. WO 96/41676.

	Finlayson teaches the method of claim 19 and teaches the end cap is secured by bolts (30) but does not teach rotating the removable cap due to a threaded connection between the end cap and threads on an upper portion of an inner wall of the open ended upper housing of the first filtration module. Threaded connections between elements of a filtration system are very common in the art and would have been recognized as an obvious functional equivalent to the bolts taught by Finlayson to one of ordinary skill in the art. Threads will inherently require both a male and female thread and the recited threaded connection requires the female thread be located in the open ended upper housing and the male thread be located on the end cap. One of ordinary skill in the art would have at once envisaged the recited configuration as there are only two options available and each are functional equivalents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778